Exhibit 10.20.10

 

ELEVENTH AMENDMENT TO LEASE

THIS ELEVENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
30th day of June, 2016 (the “Execution Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD PHARMACEUTICALS,
INC., a Delaware corporation (“Tenant,” formerly known as Microbia, Inc.).

RECITALS

A.         WHEREAS, Original Landlord and Tenant entered into that certain Lease
dated as of January 12, 2007, as amended by that certain First Amendment to
Lease dated as of April 9, 2009, that certain Second Amendment to Lease dated as
of February 9, 2010, that certain Third Amendment to Lease dated as of July 1,
2010, that certain Fourth Amendment to Lease dated as of February 3, 2011, that
certain Fifth Amendment to Lease dated as of October 18, 2011, that certain
Sixth Amendment to Lease dated as of July 19, 2012, that certain Seventh
Amendment to Lease dated as of October 30, 2012 (the “Seventh Amendment”), that
certain Eighth Amendment to Lease dated as of July 8, 2014 (the “Eighth
Amendment”), that certain Ninth Amendment to Lease dated as of October 27, 2014,
and that certain Tenth Amendment to Lease dated as of January 21, 2015 (the
“Tenth Amendment”) (collectively, and as the same may have been heretofore
further amended, amended and restated, supplemented or modified from time to
time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 301 Binney Street in Cambridge, Massachusetts (the
“Building”):

B.         WHEREAS, pursuant to the Seventh Amendment, Landlord and Tenant
agreed to extend the Initial Term of the Lease by twenty-four (24) months, with
the period of time from February 1, 2016 through January 31, 2018 defined as the
“Extension Term”;

C.         WHEREAS, the Existing Lease provided a method for determining the
Base Rent for the Premises during the Extension Term and the parties
conclusively agreed upon such determination pursuant to that certain letter
agreement dated April 26, 2016 (the “FMV Rent Letter”);

D.         WHEREAS, Landlord and Tenant now desire to memorialize in an
amendment to the Existing Lease the agreed-upon Base Rent for the Premises
during the Extension Term; and

E.         WHEREAS, Landlord and Tenant desire to modify and amend the Existing
Lease only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.         Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.”







--------------------------------------------------------------------------------

 



2.         Base Rent during the Extension Term. Effective as of the first day of
the Extension Term, Base Rent due to Landlord under the Lease shall be as
follows:

 

 

 

 

 

Dates

Square Feet
of Rentable Area

Base Rent
per Square Foot
of Rentable Area

Monthly
Base Rent

Annual
Base Rent

2/1/2016 – 5/31/2016

8,693
(Additional Premises 1st Floor)

$0 annually

$0

-

 

23,187
(Additional Premises Fifth Phase Stage 4)

$0 annually

$0

-

 

279,822
(Balance of Premises)

$67.00 annually

$1,562,339.50

-

6/1/2016 – 1/31/2018

8,693
(Additional Premises 1st Floor)

$0 annually

$0

$0

 

303,009
(Balance of Premises)

$67.00 annually

$1,691,800.25

$20,301,603.00

 

For clarity, (a) pursuant to the Tenth Amendment, Tenant shall have no
obligation to pay Base Rent with respect to the Additional Premises Fifth Phase
Stage 4 (as defined in the Tenth Amendment) during the Extension Term until June
1, 2016, (b) pursuant to the Eighth Amendment, Tenant shall have no obligation
to pay Base Rent with respect to the Additional Premises 1st Floor (as defined
in the Eighth Amendment) during the entire Extension Term; provided, however,
such abatement of Base Rent with respect to the Additional Premises 1st Floor
shall not apply to any further extension of the Term pursuant to an Option, and
(c) notwithstanding anything in the Existing Lease to the contrary, Base Rent
shall not increase during the Extension Term except as shown in the above chart.

To the extent Landlord charged Tenant, and Tenant paid, Base Rent for any
portion of the Extension Term prior to the Execution Date at a rate lower or
higher than the applicable rate set forth in this Section 2, then Landlord shall
calculate and either charge or credit Tenant (as applicable) the difference
between the amount of Base Rent Tenant actually paid and the amount of Base Rent
applicable for such portion of the Extension Term pursuant to this Section 2.
Such amount, to the extent undisputed by the parties, shall be paid by Tenant or
credited by Landlord (as applicable) within forty-five (45) days of receipt by
Tenant of written notice from Landlord showing in detail such calculation and
the difference in actual Base Rent paid by Tenant.

3.         Broker. Tenant represents and warrants that other than Cassidy Turley
Commercial Real Estate Services, Inc., d/b/a Cushman & Wakefield (“Broker”), it
has had no







--------------------------------------------------------------------------------

 



dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, and that it knows of no real estate broker or agent that is
or might be entitled to a commission in connection with the representation of
Tenant in connection with this Amendment. Broker is not entitled to any
commission pursuant to this Amendment.

(a)         Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Amendment, other than as contained in this Amendment.

(b)         Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Amendment. Landlord is executing this Amendment in
reliance upon Tenant’s representations, warranties and agreements contained
within Section 3,  Section 3(a) and this Section 3(b).

(c)         Tenant agrees to indemnify, save, defend and hold Landlord harmless
from any and all cost or liability for compensation claimed by Broker, any other
broker or agent, employed or engaged by Tenant or claiming to have been employed
or engaged by Tenant.

(d)         Landlord agrees to indemnify, save, defend and hold Tenant harmless
from any and all cost or liability for compensation claimed by any broker or
agent employed or engaged by Landlord or claiming to have been employed or
engaged by Landlord, including Transwestern RBJ, LLC (“Landlord Broker”). No
commission, fee or other compensation is due to Landlord Broker or any other
Landlord broker(s) in connection with this Amendment.

4.         Default. Tenant represents, warrants and covenants that, to the best
of Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder. Landlord represents, warrants and
covenants that, to the best of Landlord’s knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Lease and no event
has occurred that, with the passage of time or the giving of notice (or both)
would constitute a default by either Landlord or Tenant thereunder.

5.         Effect of Amendment. Except as modified by this Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease or the FMV Rent Letter, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties. From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Existing Lease, as modified by this Amendment.

6.         Successors and Assigns. Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and







--------------------------------------------------------------------------------

 



permitted successors and assigns and sublessees. Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

7.         Miscellaneous. This Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

8.         Authority. Landlord and Tenant have all necessary and proper
authority, without the need for the consent of any other person or entity, other
than any consents that have been obtained, to enter into and perform under this
Amendment.

9.         Counterparts; Facsimile and PDF Signatures. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

 

 

 

LANDLORD:

 

 

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ William Kane

 

 

Name: 

William Kane

 

 

Title: 

Senior Vice President East Coast Leasing

 

 

 

 

 

TENANT:

 

 

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Thomas Graney

 

 

Name: 

Thomas Graney

 

 

Title: 

CFO

 

 



--------------------------------------------------------------------------------